926 A.2d 670 (2007)
283 Conn. 901
MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC.
v.
Ethan BOOK, Jr., et al.
Supreme Court of Connecticut.
Decided June 20, 2007.
Ethan Book, Jr., pro se, in support of the petition.
David F. Borrino, Farmington, in opposition.
The petition by the named defendant for certification for appeal from the Appellate Court, 97 Conn.App. 822, 908 A.2d 547 (2006), is hereby ordered that no action is necessary on the petition.
ROGERS, C.J., did not participate in the consideration or decision of this petition.